Citation Nr: 0736495	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision and a 
September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).  

In April 2004, the veteran filed a claim for service 
connection for back spasms.  In September 2004, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, and a 10 percent evaluation was assigned, 
effective April 26, 2004.  In November 2004, the veteran 
filed a notice of disagreement to the RO's September 2004 
decision, claiming a higher initial evaluation.  The RO 
issued a statement of the case in June 2005, and the veteran 
perfected his appeal in an August 2005 statement.  
Accordingly, the Board has jurisdiction over the issue of 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In the December 2004 substantive appeal regarding the issue 
of entitlement to a compensable evaluation for bilateral 
hearing loss, the veteran requested a Board hearing at the 
local RO.  A Travel Board hearing was scheduled for December 
1, 2006 at the local RO, but the veteran was unable to attend 
the hearing due to inclement weather and poor travel 
conditions.  The veteran requested that the hearing be 
rescheduled, and in December 2006, the veteran was notified 
that the motion to reschedule the hearing was granted.  The 
hearing was rescheduled for February 27, 2007, however the 
veteran failed to appear.  In March 2007, the veteran 
submitted a statement that he did not receive notice of the 
February 2007 hearing and requested that the hearing be 
rescheduled.  Due process requires that the veteran be 
provided with a hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2007).  Accordingly, 
the case is remanded for the following action:

The RO must contact the veteran to clarify 
what type of hearing he requested, to 
include a hearing at the VA Central Office 
in Washington, D.C., a Travel Board 
hearing at the RO, or a videoconference 
hearing.  If the veteran desires a 
videoconference hearing before the Board, 
the RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
March 2007 hearing request.  The veteran 
must be provided proper notice of the date 
and time of the scheduled hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



